Citation Nr: 1704527	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for left knee replacement in excess of 30 percent prior to September 13, 2011, and after November 1, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1964 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a 30 percent disability rating for the Veteran's left knee disability.  A December 2011 RO decision granted a temporary total disability rating effective September 13, 2011, and assigned a 30 percent disability rating from November 1, 2012.  The Veteran disagrees with the ratings before and after the temporary total 100 percent rating. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected left knee disability is more severe than is reflected in the currently-assigned 30 percent rating.  In this regard, the Board notes that the Veteran last underwent a VA examination of his left knee disorder in December 2013, more than 3 years ago.

In a January 2017 brief, the Veteran's representative contends that his left knee disability has become worse and requires a new VA examination.  As such, the Board finds that a more contemporaneous examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

To ensure that all due process requirements are met and that the record before the examiner is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  If there has been no continuing treatment, the Veteran should so indicate to the AOJ.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.  If there is no continuing treatment, the Veteran should so indicate to the AOJ.

2.  Then, schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his service-connected left knee disability.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should make specific findings as to the extent and frequency of all physical symptoms, and the opinion should address the frequency, severity, and duration of those symptoms.

3.  Then, readjudicate the issue on appeal.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




